717 N.W.2d 336 (2006)
475 Mich. 909
In re FORFEITURE OF $180,975.00
People of the State of Michigan, Plaintiff-Appellee,
v.
$180,975.00 in U.S. Currency, Defendant, and
Tamika Shante Smith, Claimant-Appellant, and
Todd Fitzgerarld Fletcher, Claimant.
Docket No. 127983. COA No. 249699.
Supreme Court of Michigan.
July 21, 2006.
By order of November 2, 2005, this Court directed the Van Buren County Prosecuting Attorney to answer the application for leave to appeal. On order of the Court, the brief having been filed, the application for leave to appeal the December 28, 2004 judgment of the Court of Appeals is again considered, and it is GRANTED. The parties shall include among the issues to be addressed: (1) the proper application of the exclusionary rule in a forfeiture proceeding in which the property subject to forfeiture has been illegally seized, and (2) whether In re Forfeiture of United States Currency, 166 Mich.App. 81, 420 N.W.2d 131 (1988), was correctly decided.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.